Citation Nr: 0842745	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  00-24 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for osteoarthritis and 
rheumatoid arthritis of the cervical spine.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to October 
1952 and from November 1955 to November 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2002 and March 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The January 2002 rating decision denied service connection 
for rheumatoid arthritis and osteoarthritis, while the March 
2006 rating decision denied service connection for hearing 
loss and tinnitus.  Appeals were perfected for all of these 
issues.  

In November 2003, the Board remanded the issues of 
entitlement to service connection for osteoarthritis and 
rheumatoid arthritis for additional development, and the case 
has been returned for further appellate review.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran's bilateral hearing loss was likely caused by in-
service noise exposure.

2.  The veteran did not exhibit osteoarthritis of the 
cervical spine in service or within one year after discharge 
from service, and osteoarthritis of the cervical spine is not 
otherwise shown to be associated with his active duty. 

3.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran does not have a 
current diagnosis of rheumatoid arthritis of the cervical 
spine for purposes of establishing service connection.

CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing 
loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  Osteoarthritis and rheumatoid of the cervical spine are 
not due to disease or injury that was incurred in or 
aggravated by service; nor may such disability be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in May 2001, July 2003, July 
2005, November 2005, March 2006, and February 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The veteran was provided with 
appropriate notice of how disability ratings and effective 
dates are assigned in the March 2006 notice letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that complete VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007). (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the March 2006 Dingess notice was provided to the 
veteran, the claim was readjudicated in an August 2007 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).


The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an 'in-service event, injury or disease,' or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran was afforded VA medical examinations in March 
1989, October 2001, and July 2006.  The veteran has objected 
that the July 2006 examination was not performed by an 
orthopedist.  The Board, however, does not believe that a new 
examination is warranted, as medical examinations may be 
conducted by licensed healthcare professionals competent to 
provide diagnoses, statements, or opinions.  See Cox v. 
Nicholson, 20 Vet. App. 563, 568-69 (2007).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss (organic diseases of the nervous 
system) or arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).



Bilateral Hearing Loss

The veteran maintains that his currently diagnosed bilateral 
hearing loss is the direct result of his active service.  He 
asserts that he experienced a significant amount of in-
service acoustic trauma from his duties as an airborne radio 
operator.  He has alternatively contended that his hearing 
loss was a post-operative residual of hypermotility of the 
bilateral temporal mandibular joints (TMJs).  

Service medical records are negative for any findings of a 
hearing loss disability on the veteran's entrance into 
service.  His May 1951 entrance examination report shows that 
his ears and drums were normal.  Although he was not afforded 
an audiometric examination, he was administered whispered 
voice and spoken voice tests in which he was found to be able 
to detect the sound of a whispered and spoken voice at 15 
feet.  His scores bilaterally were 15/15.  No findings were 
made with respect to complaints of hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to International Standard Organization (ISO) 
units.  As converted, a December 1955 air radio operator 
examination showed that pure tone thresholds in the right ear 
at 500, 1000, 2000, and 4000 Hertz were 10, 5, 20, and 0 
decibels, respectively.  Pure tone thresholds in the left ear 
at 500, 1000, 2000, and 4000 Hertz were 5, 0, 20, and -5 
decibels, respectively.  



An August 1956 initial flying examination showed that pure 
tone thresholds in the right ear at 500, 1000, 2000, and 4000 
Hertz were 25, 20, 25, and 10 decibels, respectively.  Pure 
tone thresholds in the left ear at 500, 1000, 2000, and 4000 
Hertz were 15, 10, 15, and 5 decibels, respectively.  

The November 1959 discharge examination showed that pure tone 
thresholds in the right ear at 500, 1000, 2000, 3,000, and 
4000 Hertz were 25, 20, 20, 25, and 15 decibels, 
respectively.  Pure tone thresholds in the left ear at 500, 
1000, 2000, 3,000, and 4000 Hertz were 30, 25, 20, 25, and 15 
decibels, respectively.

The veteran's left ear pure tone thresholds satisfy the 
requirements to be considered a disability under 38 C.F.R. 
§ 3.385, as at least three of these thresholds were at 25 
decibels or greater.  The Board further notes that, while the 
right ear thresholds did not satisfy the disability criteria 
during service, they did increase from his air radio operator 
examination in December 1955 to his separation examination in 
November 1959.  The Court has held that "the threshold for 
normal hearing is from 0 to 20 dB [decibels], and higher 
threshold levels indicate some degree of hearing loss."  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The most recent audiological examination of record was 
conducted in March 1989.  Pure tone thresholds in the right 
ear at 500, 1000, 2000, 3,000, and 4000 Hertz were 35, 30, 
40, 45, and 50 decibels, respectively.  Pure tone thresholds 
in the left ear at 500, 1000, 2000, 3,000, and 4000 Hertz 
were 35, 25, 30, 40 and 45 decibels, respectively.  These 
results satisfy the 38 C.F.R. § 3.385 criteria for a current 
bilateral hearing disability.

The March 1989 VA examiner found that the veteran is 
suffering from a noise-induced sensorineural hearing loss.  
It was the examiner's impression that the veteran's hearing 
loss has been secondary to his heavy equipment operating and 
maintenance as well as his time in the Air Force as radio 
operator with multi-engine aircraft.


The Board considers this evidence highly probative and finds 
that service connection for bilateral hearing loss is 
warranted.  The veteran's service medical records indicate 
that his hearing was normal on entrance into service.  These 
records also reflect that he had a left ear hearing 
disability upon his separation from service and that hearing 
in his right ear worsened over the course of his active duty 
service.  

The March 1989 opinion linking the veteran's hearing loss to 
noise exposure during service is also considered to be highly 
probative, as it was based on the examiner's review of the 
veteran's medical records and physical examination of the 
veteran.  The Board notes that the veteran's service medical 
and personnel records reflect that he served as an air radio 
operator and that his duties would have exposed him to 
aircraft engine noise.  The Board further notes that there is 
no contradictory medical opinion of record.

For the reasons set forth above, the Board finds that service 
connection for bilateral hearing loss is warranted.

Osteoarthritis and Rheumatoid Arthritis of the Cervical Spine

The veteran has also claimed entitlement to osteoarthritis 
and rheumatoid arthritis of the cervical spine.  The veteran 
believes he incurred this disability when he hit his head, 
injuring his neck, while lifting a heavy garbage can during 
service.  

A July 1959 service medical record reflects the veteran 
sought treatment after having had a sore neck and back for 
about two months.  A July 1959 x-ray found no abnormality of 
the cervical spine.  

An October 1959 service medical record notes that the veteran 
reported having had cervical pain since 1956.  Another record 
from that month states that the veteran denied all pain in 
his back until March 1956, when he was lifting some GI cans.  
X-rays from October 1956 demonstrated an old compression 
fracture of L1 and 5 degree angulation of the thoracic spine 
about the level of T5.  No cervical spine abnormality was 
noted.  
 
No disability of the spine is noted on the December 1955 and 
August 1956 examination reports.  The veteran's November 1959 
separation examination report reflects tenderness at L4 and 
T5, but no other disability of the spine is noted.  

In terms of post-service evidence, an April 1965 VA 
examination was negative for complaints, findings, or 
diagnosis of a disability of the neck/cervical spine.  An 
August 1976 VA examination report diagnoses "[d]egenerative 
changes in the lumbar spine with root pressure and presumably 
degenerative changes in the thoracic and cervical spine."  
However, a contemporaneous x-ray report notes that the 
cervical spine interspaces were maintained with no evidence 
of recent or old injuries.  Hypertrophic changes involving 
the cervical vertebrae and minimal osteophyte formation was 
noted in the mid and lower cervical levels.

A March 1987 radiographic report found no radiographic 
evidence of arthritic changes in the cervical spine.  Another 
record from this month diagnosed degenerative arthritis of 
both TMJs with internal derangements.  This record diagnosed 
possible rheumatoid arthritis of TMJs and knees.  

An October 2001 radiology report notes diffuse degenerative 
changes in the veteran's cervical spine with disc space 
narrowing and encroachment of the neuroforamina.  

A November 2001 VA examination report opined that the 
veteran's long history of fibromyalgia/myofascial pain 
syndrome seemed to be or have been more of a localized 
condition with headaches and neck/shoulder/arm pain.  

A July 2006 VA examination report diagnoses degenerative disc 
disease and spondylosis of the cervical spine and found it 
less likely as not caused by or a result of military service.  
The examiner based her conclusion on the veteran's service 
medical records, which note the veteran's July 1959 neck 
soreness but indicate he had negative x-rays.  She further 
noted that the service medical records describe the lifting 
injury mentioned by the veteran, but indicate in multiple 
areas that this injury caused lower back pains.  

The Board notes that, while the veteran's cervical spine 
claim lists both osteoarthritis and rheumatoid arthritis, the 
competent medical evidence of record does not establish a 
diagnosis of rheumatoid arthritis.  The March 1987 medical 
record discussed above contains the only evidence of a 
medical professional having considered the possibility that 
the veteran had rheumatoid arthritis.  This record only 
diagnoses possible rheumatoid arthritis, a diagnosis which is 
never confirmed.  Furthermore, the possible rheumatoid 
arthritis is noted to be in the veteran's TMJs and his knees, 
not in his cervical spine.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997) (a condition or injury occurred in service alone is 
not enough, there must be a current disability resulting from 
that condition or injury), Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of a present 
disability, there can be no valid claim).  In the absence of 
evidence of rheumatoid arthritis, the Board finds that 
service connection for rheumatoid arthritis is not warranted.  

Nor does the competent evidence of record establish that the 
veteran's current osteoarthritis of the cervical spine is 
etiologically related to his military service.  The Board 
notes that there is no evidence of arthritis of the spine in 
service or within one year of separation, so presumptive 
service connection is not appropriate.  Indeed, the first 
evidence that objectively identifies a disability of the 
cervical spine is not until October 2001, which is over 40 
years post-service.  The Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999).

There is also evidence of a link between an in-service neck 
injury and his current disability.  As discussed above, the 
July 2006 VA examiner found no nexus because of the negative 
cervical spine x-rays of July 1959 and because the service 
medical records did not indicate that the veteran's neck had 
been injured as a result of the in-service accident.  

The Board finds this opinion to be highly probative in that 
it was offered by an individual with medical expertise who 
was competent to examine the veteran, review his medical 
files, and render the requested opinion.  The examiner 
explained the reasoning behind her conclusion and made 
specific reference to items in the service medical records.  

The only contradictory opinion comes from the veteran 
himself.  The Board acknowledges that the veteran himself has 
claimed his current arthritis of the cervical spine resulted 
from an in-service injury.  However, the Board notes that as 
a layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).

With respect to the veteran's contentions that he has been 
suffering from chronic neck pain since active service, the 
Board again notes a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, the Board finds that the veteran's lay 
statements our outweighed by the negative service treatment 
records, post-service treatment records (indicating a 
disorder that began years after service), and the VA medical 
opinion cited above.  The Board finds it to be particularly 
significant the veteran first filed a claim for service 
connection for arthritis of the cervical spine in April 2001, 
over four decades after leaving service and over 35 years 
after filing a claim for a number disabilities.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence to substantiate the claim of service connection for 
arthritis, to include osteoarthritis and rheumatoid 
arthritis, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for osteoarthritis and 
rheumatoid arthritis of the cervical spine is denied.


REMAND

The veteran has also claimed entitlement to service 
connection for tinnitus.  This condition was claimed as a 
result of in-service noise exposure or as a residual of TMJ 
surgery.  A March 1989 VA examination suggests that there is 
a possible link between the veteran's TMJ surgery and his 
tinnitus.  However, no definitive opinion has been sought on 
whether the tinnitus is secondary to acoustic trauma, and the 
evidence of record does not adequately address a possible 
link between the veteran's TMJ surgery and his tinnitus.  
Considering the fact that the Board has just granted service 
connection for bilateral hearing loss based on in-service 
noise exposure, the Board believes that a remand for an 
examination and etiology opinion with respect to the tinnitus 
issue is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA audiological examination with an 
appropriate expert to determine the nature 
and etiology of his claimed tinnitus.  The 
examiner must review the veteran's claims 
file in conjunction with the examination.  
This must be noted in the examination 
report.

The examiner must determine if the veteran 
currently has a diagnosis of tinnitus.  If 
so, the examiner must state whether it is 
at least as likely as not (a 50 percent 
probability or greater) that the veteran's 
tinnitus is the result of an in-service 
injury or service-connected disability.  
The Board notes that VA has already 
conceded the veteran was exposed to 
acoustic trauma in service due to his 
military occupational specialty and has 
been service connected for hearing loss.


In answering this question, the examiner 
should discuss whether the veteran's 
tinnitus was at least as likely as not (a 
50 percent probability or greater) caused 
or aggravated by his TMJ surgery.

2.  Following completion of the foregoing, 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  If the veteran fails to 
report for the requested examination, 
citation of 38 C.F.R. § 3.655 should be 
included.  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


